DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
2. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention; or 

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3. 	Claims 1, 7 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goel et al. (US 20160307096 A1).
	Regarding claims 1, 7 and 13, Goel discloses a method and a system for practicing the method, said method is implemented in a computer system comprising a processor, memory accessible by the processor, and computer program instructions stored in the memory and executable by the processor (Abstract; para. 0012), said method comprising: receiving (e.g., via input layers 102), at the computer system, input data (para. 0041) and a machine learning model (Fig. 1) to generate a prediction based on the input data (para. 0005, 0024); generating, at the computer system, a mask indicating portions of the input data to be disregarded during backpropagation of the machine learning model (para. 0055, 0076, 0079-0080); and modifying, at the computer system, the generated mask to improve the explanation of the machine learning model (para. 0011, 0074, 0076, 0079).

Allowable Subject Matter
4.	Claims 2-6, 8-12 and 14-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons for Allowance
5.	The following is a statement of reasons for the indication of allowable subject matter: 
The primary reason for the allowance of claims 2-6, 8-12 and 14-18 is the inclusion of limitations that: wherein modifying the input data comprises: iteratively modifying, at the computer system, a perturbed or adversarial version of the input data using a gradient of a loss function with respect to the input data, while keeping the machine learning model frozen, wherein the perturbed or adversarial version of the input data is unchanged in a portion defined by the mask; and generating, at the computer system, a saliency mask approximating support of the perturbation to smoothly approximate a step function. It is these limitations found in each of the claims, as they are claimed in the combination that have not been found, taught or suggested by the prior art of record, which make these claims allowable over the prior art.

Contact Information
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jianchun Qin whose telephone number is (571) 272-5981.  The examiner can normally be reached on 8am - 5:30pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on (571) 272-1990.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIANCHUN QIN/Primary Examiner, Art Unit 2837